 Case 2:19-cv-06194-MWF-AGR Document 22 Filed 08/23/21 Page 1 of 1 Page ID #:2119



1
2                                                                    JS-6
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY WAYNE SMITH,                     )     NO. CV 19-6194-MWF (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   DAVID FISCHER, Warden,                 )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and dismissed with prejudice.
21
22   DATED: August 23, 2021                 __________________________________
                                                  MICHAEL W. FITZGERALD
23                                                 United States District Judge
24
25
26
27
28
